Citation Nr: 1445499	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder, to include chloracne.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for retinopathy, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran was initially represented by Disabled American Veterans, but he changed representation to the Texas Veterans Commission in April 2010.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The merits of the claim for service connection for a skin disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims for service connection for a skin disorder (claimed as chloracne and as an unspecified skin disorder) and retinopathy were previously considered and denied by the RO in April 2005 and May 2003 rating decisions, respectively.  The Veteran was informed of both decisions and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determinations. 

2.  The evidence received since the final April 2005 rating decision in regard to the Veteran's skin disorder claim is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder.

3.  The evidence received since the final May 2003 rating decision does not include any evidence showing that the Veteran has retinopathy.  The evidence regarding this claim is cumulative of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The May 2003 rating decision that denied service connection for retinopathy is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

3.  The evidence received subsequent to the April 2005 rating decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The evidence received subsequent to the May 2003 rating decision is not new and material regarding the claim for service connection for retinopathy, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Initially, the Board notes that the claim for service connection for a skin disorder is reopened.  Thus, there is no prejudice with respect to this claim, regardless of the duty to notify and assist.

With respect to the retinopathy claim, the RO did provide the appellant with notice in June 2006, prior to the initial decision on the claim in October 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to reopen his previously denied claim.  The letter explained the new and material evidence requirement and the basis of the prior final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The June 2006 letter also informed the Veteran of the evidence needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter further explained how disability ratings and effective dates are determined.  Additionally, the statement of the case (SOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claims.  The Veteran and his representative have not alleged any notice deficiency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran and his representative have not identified any available, outstanding records pertinent to retinopathy.

The Veteran and his representative did indicate at the July 2014 hearing that they were trying to obtain a referral to a primary care doctor for the Veteran's retinopathy and stated that they would supplement the file with any such records.  The record was held open for 60 days by the undersigned Veterans Law Judge; however, review of the claims file shows that additional evidence was not submitted.  The Veteran and his representative have not identified any specific physician or authorized VA to obtain such records on his behalf.  Nor have they requested an extension in order to allow them additional time to submit such evidence.

The Veteran was also afforded a VA examination in July 2006 in connection with his retinopathy claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and an examination of the Veteran.  

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in July 2014.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, explained the elements of service connection, noted the reason the claim for service connection for retinopathy was previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  In addition, the record was held open for an additional 60 days in order to allow the Veteran and his representative to submit evidence, to include records from a private physician to establish that he has retinopathy.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


I.  Skin Disorder

The Veteran first submitted a claim for service connection for chloracne in March 2001, which was denied by the RO in an October 2001 rating decision.  The RO noted a lack of diagnosis in denying the claim.  The Veteran later filed a claim for service connection for a skin disorder in July 2002, and in August 2002, he initiated an appeal of the October 2001 rating decision regarding chloracne.  The RO then issued two separate rating decisions denying the Veteran's skin condition claim in September 2002 and February 2003.  Both decisions denied the Veteran's claim due to a lack of diagnosis while in service and no evidence of a nexus between current skin conditions and service.  In regard to the chloracne appeal, the RO issued a statement of the case in August 2002, but the Veteran did not submit a timely substantive appeal.

The Veteran then filed an application for service connection for chloracne in February 2003.  The RO denied the Veteran's application in May 2003, noting that there was insufficient evidence to reopen the claim.  In September 2003, additional VA medical records were associated with the claims file which indicated a possible diagnosis of chloracne.  The Veteran then submitted additional claims for chloracne in October 2003 and October 2004.  The RO denied these claims in April 2005, finding that new and material evidence had not been submitted.  The Veteran was notified of the April 2005 rating decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence pertaining to a skin disorder submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 2005 rating decision is final.

The Veteran subsequently filed another claim for service connection for a skin disorder due to exposure to Agent Orange while in Vietnam.  During the course of his appeal, the Veteran provided testimony at his July 2014 hearing regarding the type of conditions in Vietnam which caused his skin disorder, to include running through streams in lieu of bathing.  He also testified that a doctor at St. Luke's Hospital told him that his skin disorder was related to service.  The Veteran had not provided such statements in connection with his prior claims.  Assuming the credibility of the Veteran's lay testimony for purposes of reopening, the Board finds this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a skin disorder. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


II. Retinopathy

The Veteran first submitted a claim for service connection for a diabetic eye disorder in February 2003, which was denied by the RO in a May 2003 rating decision.  In that decision, the RO found that there was no current disability.  The Veteran was notified of the May 2003 rating decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Board does note that additional VA medical records were associated with the claims file in September 2003, which was during the appeal period.  However, these records do not constitute new and material evidence.  In fact, they show that the Veteran reported having negative test results for retinopathy to a healthcare provider at an appointment in May 2003.  Such evidence actually weighs against his claim and further shows that he does not have a current disability.  The Board also notes that, after September 2003, no further mention of retinopathy is made in the Veteran's claims file until 2006.  As such, the Board finds that new and material evidence was not submitted within one year of the May 2003 rating decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the May 2003 rating decision is final.

The Veteran subsequently filed another claim for service connection for retinopathy in May 2006.  The evidence associated with the claims file subsequent to the May 2003 rating decision includes post-service medical records and the Veteran's own statements.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for retinopathy.

In particular, the Board notes that there have been additional VA medical records associated with the claims file since May 2003, as well as an August 2006 VA examination report regarding the Veteran's claimed eye disorder.  These medical records are new in that they were not of record at the time of the prior denial.  However, these records are not material because they do not reveal a current diagnosis of retinopathy.  In fact, the August 2006 VA examination specifically found no retinopathy upon examination, which actually weighs against the claim and is cumulative of the evidence in May 2003 showing no current disability.  As such, they do not relate to an unestablished fact, reasonably substantiate the claim, or trigger the duty to assist.  Therefore, these medical records are not material to the claim.

With regard to the Veteran's own lay statements, he testified at his July 2014 hearing that his vision had progressively worsened and that he quit his job as a result of his poor vision.  However, he did not indicate that he had been told that he was diagnosed with retinopathy or identify any treatment provider who suggested that he had such a disorder.  Nor has he done so in any other statement submitted to VA.  Instead, he and his representative indicated at the hearing that they were seeking an evaluation in order to establish a diagnosis of retinopathy, as he had not seen any doctor for his eyes since 2003.  As previously noted, no additional evidence was received during the 60-day period.  Therefore, the Board finds that the Veteran's own lay statements are not material, as they do not relate to an unestablished fact, reasonably substantiate the claim, or trigger the duty to assist.  

Significantly, the evidence missing at the time of the May 2003 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran currently has retinopathy.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for retinopathy.





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for retinopathy is denied.


REMAND

The Veteran testified at his July 2014 hearing that a doctor at St. Luke's Hospital told him that his skin disorder was related to his herbicide exposure in Vietnam.  These records should be obtained and associated with the claims file.  

Additionally, there is conflicting evidence regarding whether or not the Veteran has been diagnosed with chloracne.  Therefore, a VA examination and medical opinion are needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin disorder, to include St. Luke's Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

With regard to chloracne, it should be noted that the Veteran was afforded a VA examination in June 2008 during which no chloracne was found.  However, VA medical records note the presence of chloracne and possible chloracne on several occasions.

It should also be noted that the Veteran has been diagnosed with a number of skin conditions other than chloracne.

The examiner should further note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.   If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all skin disorder that have been present at any point since the Veteran filed his claim in May 2006.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include his service in Vietnam and his exposure to herbicides therein.  In rendering this opinion, the examiner should consider the Veteran's July 2014 testimony regarding the conditions in which he served in Vietnam.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


